 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMY DON SMITH,                                   No. 2:18-CV-0064-KJM-DMC-P
12                        Petitioner,
13            v.                                         ORDER
14    JOE LIZZARAGA,
15                        Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is respondent’s motion to

19   dismiss the petition (ECF No. 10) as time bared because it was filed past the one-year statute of

20   limitations period. The matter was referred to a United States Magistrate Judge as provided by

21   Eastern District of California local rules.

22                  On May 8, 2019, the magistrate judge filed findings and recommendations, which

23   were served on the parties and which contained notice that the parties may file objections within

24   the time specified therein. Respondent filed timely objections to the findings and

25   recommendations.

26                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

27   304(f), this court has conducted a de novo review of this case. Having reviewed the file, the court

28   /////
                                                        1
 1   finds the findings and recommendations to be generally supported by the record and by proper
 2   analysis, with the following clarification.
 3                  Respondent argues the magistrate judge improperly found the petition timely.
 4   Respondent asserts the magistrate judge properly determined the time between the habeas petition
 5   filed in the superior court and the petition filed in the court of appeal was unreasonable and thus
 6   untimely for tolling purposes. However, respondent takes issue with the magistrate judge’s
 7   determination that petitioner should receive tolling for the period of time the petition was pending
 8   with the California Supreme Court. Specifically, respondent argues if a petition is found by a
 9   district court to be untimely for tolling purposes in a California superior court or California court
10   of appeal, the petition cannot be timely in any subsequent California court. For that reason,
11   respondent asserts that because the petition was found untimely for tolling purposes in the
12   California Court of Appeal the petition cannot be timely for tolling purposes in the California
13   Supreme Court.
14                  Respondent cites Curiel v. Miller, for the proposition that “a petition is either
15   timely or it is not.” In Curiel, the state superior court denied the petition as untimely, the state
16   court of appeal silently denied the petition, and the state supreme court denied the petition on
17   alternative grounds, not timeliness. Curiel v. Miller, 830 F.3d 864 (9th Cir. 2016) (en banc). The
18   court held the California Supreme Court’s alternative ruling indicated the petition was timely and
19   thus overruled the lower court’s finding of untimeliness. Id. The Curiel court’s holding relates to
20   the effect of a higher court’s timeliness finding on a lower court’s finding of untimeliness, and so
21   is inapposite to this case. Here, the superior court did not deny the petition as untimely, and the
22   California Court of Appeal’s and California Supreme Court’s summary denials do not provide a
23   clear indication whether the petition was timely or not.
24                  The question here is whether, for tolling purposes, absent clear indication of
25   timeliness from the state courts, a district court may look at each gap between a petitioner’s state
26   habeas petitions to determine whether tolling is appropriate. In other words, may a district court
27   determine tolling on a level by level basis. The Ninth Circuit’s opinion in Velasquez v. Kirkland
28   is instructive. In determining whether Velasquez was entitled to tolling, the Ninth Circuit
                                                         2
 1   analyzed “each of the gaps between Velasquez’s state habeas petitions.” Velasquez v. Kirkland,
 2   639 F.3d 964, 968 (9th Cir. 2011). In its review of both “gaps,” the court determined that both
 3   the gap between Velasquez’s superior court and court of appeal petitions, as well as the gap
 4   between Velasquez’s court of appeal and Supreme Court petitions, were “far longer than the
 5   Supreme Court’s thirty-to-sixty-day benchmark . . . .” Id. The court goes on to note “[w]ithout
 6   an explanation for these lengthy delays” the court could not conclude the petitions were timely
 7   and thus could not afford Velasquez tolling. Id.
 8                  The Ninth Circuit’s analysis in Velasquez demonstrates that a federal court may
 9   look at each level to determine whether tolling is appropriate. If the Ninth Circuit intended to
10   adopt the position the government argues here, where a determination of untimeliness at one level
11   prevents a federal court from determining timeliness at a subsequent level, the Ninth Circuit’s
12   analysis would have ended with the determination Velasquez’s second petition was untimely.
13   The Ninth Circuit, however, looked at “each of the gaps” between Velasquez’s petitions to
14   determine if tolling was appropriate, first determining the gap between the first and second
15   petitions was unreasonable and then determining the gap between the second and third petitions
16   was unreasonable.
17                  Indeed, the Circuit’s analysis is consistent with Supreme Court precedent. In
18   Evans v. Chavis, the Supreme Court indicated that federal courts must interpret California’s
19   reasonableness standard in a way that does “not lead to filing delays substantially longer than
20   those in States with determined timeliness rules.” Evans v. Chavis, 546 U.S. 189, 190 (2006)
21   (citing Carey v. Saffold, 536 U.S. 214, 222-223 (2002)). By looking at each level to determine
22   tolling, federal courts are best able to guard against substantial filing delays, by tolling only those
23   periods that comport with the “thirty-to-sixty-day” benchmark. This court, along with others, has
24   recognized this approach and engaged in the same level by level analysis. See Peterson v.
25   Hubbard, No. 2:15-CV-0689-KJM-KJN P, 2017 WL 698280, at *4 (E.D. Cal. Feb. 21, 2017)
26   (finding untimely petitioner’s third state habeas petition then finding subsequent petition timely),
27   cert. of appealability denied, No. 17-16326, 2017 WL 9732425 (9th Cir. Dec. 15, 2017); see also
28   Washington v. Figueroa, No. 16-01899-MCE-AC-P, 2017 WL 2345554 (E.D. Cal. May 30,
                                                         3
 1   2017); Gray v. Muniz, No. 2:16-CV-1577-JAM-KJN P, 2017 WL 5899401, at *6 (E.D. Cal. Nov.
 2   30, 2017), report and recommendation adopted, No. 2:16-CV-1577-JAM-KJN P, 2018 WL
 3   1382361 (E.D. Cal. Mar. 19, 2018) (considering effect of Pace,1 Bonner2 and Curiel and
 4   ultimately rejecting similar argument). The court notes respondent has cited no binding authority
 5   in direct support of his position. The court need not address the issuance of a certificate of
 6   appealability (“COA”) because the court’s order does not constitute a final decision from which a
 7   COA may issue. 28 U.S.C. § 2253(c)(1)(a); Forde v. U.S. Parole Comm’n, 114 F.3d 878, 879
 8   (9th Cir. 1997).
 9                    Accordingly, IT IS HEREBY ORDERED that:
10                    1.     The findings and recommendations filed May 8, 2019, are adopted in full;
11                    2.     Respondent’s motion to dismiss (ECF No. 10) is DENIED;
12                    3.     Respondent shall file an answer to petitioner’s petition for a writ of habeas
13   corpus within 60 days of the date of this order; and
14                    4.     This matter is referred back to the assigned magistrate judge for all further
15   pretrial proceedings.
16   DATED: October 1, 2019.
17

18
                                                   UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
     1
27       Pace v. DiGuglielmo, 544 U.S. 408, 414, 417 (2005).

28   2
         Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005), amended, 439 F.3d 993 (9th Cir. 2006).
                                                        4
